           Case 1:21-cv-00806-LF Document 4 Filed 08/26/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

TERRY COOMBS,

               Plaintiff,

v.                                                                  1:21-cv-00806-LF

FORREST FENN, ZOE OLD,
JENNY KILE, DOUGLAS PRESTON,
TAYLOR SWIFT and JACK STUEF,

               Defendants.

          MEMORANDUM OPINION AND ORDER TO AMEND COMPLAINT

       THIS MATTER comes before the Court on pro se Plaintiff's Civil Rights Complaint

Pursuant to 42 U.S.C. § 1983, Doc. 1, filed August 20, 2021 ("Complaint").

       Plaintiff alleges Defendant Forrest Fenn hid a "treasure" "in the Rockies in 2021 worth

millions" and provided clues to the location of the treasure. Complaint at 1. Plaintiff "solved the

location and the Treasure was not there" in 2016. Complaint at 1. Plaintiff alleges that someone

"drove to the location [of the treasure] & picked it up" and that "Fenn gave his Treasure to his

friend/partner [Defendant] Kile." Complaint at 2-3. Plaintiff asserts fraud and conspiracy claims

against Defendants.

       The Complaint fails to state a claim for fraud.

       The elements of fraud include (1) a misrepresentation of fact, (2) either knowledge
       of the falsity of the representation or recklessness on the part of the party making
       the misrepresentation, (3) intent to deceive and to induce reliance on the
       misrepresentation, and (4) detrimental reliance on the misrepresentation ... Our case
       law provides, in the general sense, that a plaintiff alleging fraud may recover “such
       damages as are the direct and natural consequences” of the reliance on a fraudulent
       representation.
            Case 1:21-cv-00806-LF Document 4 Filed 08/26/21 Page 2 of 4




Williams v. Stewart, 2005-NMCA-061 ¶ 34 137 N.M. 420, 429, 112 P.2d 290, 512. Federal Rule

of Civil Procedure 9(b) states: “In alleging fraud or mistake, a party must state with particularity

the circumstances constituting fraud or mistake.” Rule 9’s purpose is “to afford defendant fair

notice of plaintiff’s claims and the factual ground upon which [they] are based....” United States

ex rel. Lemmon v. Envirocare of Utah, Inc., 614 F.3d 1163, 1172 (10th Cir. 2010). “At a minimum,

Rule 9(b) requires that a plaintiff set forth the ‘who, what, when, where and how’ of the alleged

fraud , ... and must set forth the time [and date], place, and contents of the false representation, the

identity of the party making the false statements and the consequences thereof.” United States ex

rel. Sikkenga v. Regence Bluecross Blueshield of Utah, 472 F.3d 702, 726-727 (10th Cir. 2006).

        The Complaint does not identify the false representations, the contents of those false

statements, the person making the false statements, the date they made the false statements or

Plaintiff's detrimental reliance on the false statements.

        Regarding Defendant Fenn, who is deceased, the Complaint alleges: (i) Fenn stated "his

intentions for the Hunt Chase is about 'getting people out in the Rockies;'" (ii) "Fenn and Kile

published hundreds of clues;" and (iii) "Fenn & Kile posted new clues on Kile's website each week

for years." Complaint at 2, ¶ 7, at 3.

        The Complaint alleges that Defendant Kile is Fenn's "friend/partner" and: (i) "created and

released a clue for Fenn in 2016 about India;" and (ii) "calls herself a Fenn Treasure Searcher;"

Complaint at 2, ¶ 7, at 3.

        The Complaint alleges that "music star" Defendant Taylor Swift: (i) "exposes in lyrics and

videos that she knows the location and understands dozens of hints and clues released over the ten

years;" and (ii) "winks at the Fenn Insiders in her cardigan TV commercial;" Complaint at 2, ¶ 4,

at 4.



                                                   2
           Case 1:21-cv-00806-LF Document 4 Filed 08/26/21 Page 3 of 4




        The Complaint alleges that Defendant Old, who "manages" the Fenn Estate, said "the

Estate does not have the Treasure." Complaint at 3.

        The Complaint alleges that Defendant Stuef, the "Finder" of the Treasure, said: (i) "he is

waiting for the Treasure;" (ii) "he had cleaned the contents [of the Treasure] in a motel room;" and

(iii) "the WY blazes clues are all gone & only he knows the nook location of his Treasure;"

Complaint at 2-4.

        The Complaint alleges that Defendant Preston, a "Fenn friend": (i) stated "he knows the

new book had new vital clues;" and (ii) "only Cinderella is happy about the ending;" Complaint

at 3.

        The Complaint refers to "the Conspirators," states "Conspire to falsify, participation in

fraudulent activities" and that testimony of Defendants "along with others will expose the

conspiracy." Complaint at 3-4. Plaintiff's conclusory allegations regarding a conspiracy are

insufficient to state a claim. See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991)

(“conclusory allegations without supporting factual averments are insufficient to state a claim on

which relief can be based . . . [and] in analyzing the sufficiency of the plaintiff's complaint, the

court need accept as true only the plaintiff's well-pleaded factual contentions, not his conclusory

allegations”). To state a claim for civil conspiracy, Plaintiff must allege: “(1) that a conspiracy

between two or more individuals existed[,] (2) that specific wrongful acts were carried out by

[Defendants] pursuant to the conspiracy[,] and (3) that [Plaintiff was] damaged as a result of such

acts.” Cain v. Champion Window Co. of Albuquerque, LLC, 2007-NMCA-085 ¶ 28; Santa Fe

Technologies, Inc. v. Argus Networks, Inc., 2002-NMCA-030 ¶ 43 ("Civil conspiracy is an

agreement to accomplish an unlawful purpose or a lawful purpose by unlawful means"). The




                                                 3
           Case 1:21-cv-00806-LF Document 4 Filed 08/26/21 Page 4 of 4




Complaint does not allege specific facts showing an agreement and concerted action among the

Defendants.

        Plaintiffs’ Complaint should be dismissed for failure to state a claim upon which relief can

be granted because it fails to plead with sufficient particularity his claims of fraud and conspiracy.

The Court grants Plaintiffs an opportunity to file an amended complaint.

       IT IS ORDERED that Plaintiff shall, within 21 days of entry of this Order, file an amended

complaint. Failure to timely file an amended complaint may result in dismissal of this case.



                                               _____________________________________
                                               UNITED STATES MAGISTRATE JUDGE




                                                  4
